third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 saiskow presp-140001-10 uilc date november to david alito acting director compliance w_i internal_revenue_service from donna welsh senior technician reviewer branch office of associate chief_counsel income_tax and accounting subject tax treatment of compensation to exonerated prisoners issue whether an individual under the facts described below may exclude from gross_income the compensation that the individual receives from a state for wrongful conviction and incarceration facts an individual was wrongfully convicted of a crime and was wrongfully incarcerated for several years before the state exonerated the individual of the crime the individual suffered physical injuries and physical sickness while incarcerated the state enacted legislation to compensate individuals who were wrongfully convicted and incarcerated for their injuries sickness and economic losses flowing from the physical injuries and physical sickness eg lost wages future medical bills etc the individuals may receive the compensation in a lump sum and or in periodic_payments law sec_61 of the internal_revenue_code provides that except as otherwise provided by law gross_income means all income from whatever source derived presp-140001-10 sec_104 provides in general that gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness if an action has its origin in a physical injury or physical sickness then all damages flowing therefrom are received on account of the physical injury or physical sickness under sec_104 see h_r no pincite conf_rep thus damages received for economic losses flowing from a physical injury or physical sickness are excludable from income under sec_104 see 515_us_323 on account of requirement in sec_104 is met for lost wages resulting from the time a taxpayer is out of work due to the physical injuries and revrul_85_97 1985_2_cb_50 analysis compensatory_damages for physical injuries and physical sickness including damages received for economic losses flowing from the physical injury or physical sickness that an individual receives from a state for wrongful conviction and incarceration are excluded from gross_income under sec_104 the compensatory_damages that the individual receives are excluded from gross_income whether the individual receives the compensation in a lump sum periodic_payments or a factoring transaction however if an individual receives title to constructive receipt of or economic benefit of the corpus or assets used to fund future periodic_payments then some portion of the future periodic_payments may not be excludable compare revrul_79_220 1979_2_cb_74 and revrul_2003_115 2003_2_cb_1052 punitive_damages and interest are included in gross_income conclusion an individual may exclude from gross_income the compensation that the individual receives from the state for wrongful conviction and incarceration consistent with this analysis please call sheldon iskow or me at if you have any further questions
